Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
James Harrison Straub, Ed.D.
(NPI: 1821189507),
Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-1012
Decision No. CR2677

Date: December 21, 2012

DECISION

Wisconsin Physicians Service (WPS), an administrative contractor acting on behalf of the
Centers for Medicare and Medicaid Services (CMS), denied Petitioner’s application for
enrollment in the Medicare program because WPS determined that he did not qualify as a
clinical psychologist under 42 C.F.R. § 410.71(d). Petitioner appealed. For the reasons
stated below, I reverse CMS’s determination to deny Petitioner’s enrollment application.

I. Case Background and Procedural History

Petitioner, James Harrison Straub, Ed.D., completed and signed a Form CMS-8551
(Medicare Enrollment Application) on November 11, 2011, seeking revalidation of his
enrollment as a clinical psychologist. CMS Exhibits (Exs.) 1, 3, 4. Petitioner had been
an enrolled supplier in the Medicare program for decades and had received revalidation
in the past. CMS Ex. 11, at 1.

Petitioner earned a Doctor of Education (Ed.D.) in counseling and guidance from the
University of Arizona in May 1976. CMS Exs. 6, 7. Since 1978, Petitioner has been
licensed as a psychologist in the State of Missouri based on his Ed.D. degree. CMS Exs.
8; 11, at 1. He has taught in the counseling psychology department at the University of
Missouri, supervised graduate and resident psychologists, and teaches and consults in the
psychiatry department at the University of Missouri. Request for Hearing (RFH) at 1.

In a January 17, 2012 letter to Petitioner, WPS informed Petitioner that it received his
application to revalidate his enrollment in the Medicare program on December 6, 2011,
and requested that Petitioner provide additional information, including: the year of his
graduation; a copy of his official transcripts because his “Diploma does not state doctoral
degree in Psychology”; and a copy of his professional license for signature verification.
CMS Ex. 5, at 1. After Petitioner responded to WPS’s requests, on February 9, 2012,
WPS denied Petitioner’s application because Petitioner did not meet the qualification
requirements to enroll as a clinical psychologist under 42 C.F.R. § 410.71. CMS Ex. 10.
Petitioner timely requested reconsideration of WPS’s determination. CMS Ex. 11. On
May 8, 2012, WPS issued an unfavorable reconsidered determination concluding that:
“According to our records the transcripts indicates [sic] Doctoral of Education with a
major in counseling and guidance, which does not meet the requirement [doctoral degree
in psychology] listed in the regulation [42 C.F.R. § 410.71] above.” CMS Ex. 12, at 1.

Petitioner timely requested a hearing with the Departmental Appeals Board, Civil
Remedies Division. Following the issuance of my August 1, 2012 Acknowledgment and
Pre-hearing Order (Order), CMS filed a motion for summary judgment and supporting
memorandum (CMS Br.), a list of proposed exhibits, 13 proposed exhibits (CMS Exs. 1-
13), and a list proposing one witness. CMS mistakenly failed to file its sixth exhibit and I
gave CMS an opportunity to do so. Petitioner’s brief repeated his arguments from his
request for hearing and Petitioner enclosed a statement from two professors at the
University of Missouri. Because | interpreted the latter document as written direct
testimony, Petitioner resubmitted it at my request after the professors signed it under
penalty of perjury. That document was received in my office on December 4, 2012, and I
marked it as Petitioner’s Exhibit (P. Ex.) 1. Neither party has objected to any of the
exhibits offered; therefore, I admit CMS Exs. 1-13 and P. Ex. | into the record.

The Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested an opportunity to cross-examine a witness. Order §f 8, 9, 11; Vandalia
Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB No. 1823, at 8 (2002)
(holding that the use of written direct testimony for witnesses is permissible so long as
the opposing party has the opportunity to cross-examine those witnesses). Although
CMS and Petitioner offered written direct testimony for its witnesses (CMS Ex. 13, P.
Ex. 1), neither CMS nor Petitioner requested to cross-examine those witnesses. See
Order § 10. Consequently, I will not hold an in-person hearing in this matter. See Kate
E. Paylo, D.O., DAB CR2232, at 9 (2010). Accordingly, the record is closed and I will
evaluate the documentary evidence admitted into the record. See Order {J 11, 12.
IL. Discussion

In order to participate in the Medicare program as a supplier,' individuals and entities
must meet certain criteria to enroll and receive billing privileges. 42 C.F.R. §§ 424.505,
424.510. A supplier who seeks to provide “qualified psychologist services” under the
Medicare program must be a “clinical psychologist,” as that term is defined by the
Secretary of Health and Human Services (Secretary). 42 U.S.C. § 1395x(ii); see also
42 U.S.C. § 1395u(b)(18)(C)(v). The Secretary’s regulations define a “clinical
psychologist” as an individual who:

(1) Holds a doctoral degree in psychology; and

(2) Is licensed or certified, on the basis of the doctoral degree in
psychology, by the state in which he or she practices, at the independent
practice level of psychology to furnish diagnostic, assessment, preventative,
and therapeutic services directly to individuals.

42 C.F.R. § 410.71(d).
A. Issue

The issue in this case is whether Petitioner satisfied the necessary requirements to enroll
in the Medicare program as a clinical psychologist under 42 C.F.R. § 410.71(d).

B. Findings of Fact, Conclusions of Law, and Analysis”
1. Petitioner holds a doctoral degree in counseling psychology.

Petitioner asserts that he holds an Ed.D. from the University of Arizona. RFH at 1; CMS
Ex. 7. CMS does not dispute that Petitioner holds an Ed.D. CMS Br. at 1. However,
CMS asserts that Petitioner does not have a doctoral degree in psychology. The primary
basis for this position is that Petitioner’s degree is in “counseling and guidance” and not
“psychology,” and that CMS must strictly apply the regulatory requirement that the
doctoral degree be in “psychology.” CMS Br. 1-2. CMS argues that it may not consider
whether a non-psychology degree is the functional equivalent of a psychology degree and
the fact that Petitioner has a state psychologist license cannot substitute for the doctoral
degree requirement. CMS Br. 2-3. CMS further asserts that the psychology department

' A “supplier” is “a physician or other practitioner, a facility, or other entity (other than a
provider of services) that furnishes items or services.” 42 U.S.C. § 1395x(d).

> My findings of fact and conclusions of law are set forth in italics and bold font.
at the university that Petitioner attended had an American Psychological Association
(APA) accredited doctoral program and that Petitioner did not take any classes from that
program. CMS Br. 3-4. CMS stated: “‘it is difficult, if not impossible, on the basis of the
record in this case to engage in anything other than conjuncture as to whether a degree in
education with a major in counseling is but for a label a degree in psychology.” CMS Br.
at 4. CMS summed up its argument by stating that “self-regulatory oversight pertaining
to the standards of doctoral programs in the APA-credentialed psychology graduate
school programs is significant. CMS is entitled to rely on that oversight as a measure of
the doctoral graduates who ultimately provide services to Medicare beneficiaries. The
record contains nothing regarding whether such oversight exists with respect to graduate
programs in education.” CMS Br. at 5.

Although I agree with CMS that neither I nor CMS can engage in a functional
equivalency analysis of an applicant’s degree or license, Petitioner does not seek such an
analysis. An example of a functional equivalence argument appeared in a case in which
the petitioner attempted to use two different licenses in combination to show that she met
the psychology licensing requirement, neither one of which would fulfill the requirement
on their own. See Revathi Bingi, Ed.D, DAB CR1573, at 7-8 (2007). However,
Petitioner is not arguing that his doctoral degree is the functional equivalent to a doctoral
degree in psychology; rather, Petitioner is arguing that his degree is, using modern
terminology, a counseling psychology degree. RFH at 1.

I disagree with CMS that Petitioner has not proven that his doctoral degree, earned in the
1970s, is in fact a counseling psychology degree. CMS is to evaluate each applicant’s
doctoral degree on a “case-by-case basis.” 63 Fed. Reg. 20110, 20,116 (Apr. 23, 1998).
This is because, as the Secretary acknowledged when promulgating the final rule
concerning clinical psychologists, psychology degrees vary widely.

We realize that there are many psychologists who, although their doctoral
degree is labeled other than “clinical psychology,” graduated from
psychology programs that provided them with the appropriate knowledge,
training, and experience in clinical psychology. We are very concerned
that we not indirectly deny beneficiaries access to the care of qualified
psychologist services solely because the degree that a practitioner has
earned is labeled something other than “clinical psychology.” Based on
our carriers’ experience in interpreting the [clinical psychologist] definition
on a case-by-case basis, we do not agree with those commenters who
believe that removal of the existing requirement for a doctoral degree from
a program in “clinical psychology” presents a danger to the Medicare
population. . . . While we have made allowances for the types of
psychology programs that can qualify a practitioner under Medicare’s
[clinical psychology] benefit, we require that the individual’s doctoral
degree at least be from a program that is designated as a psychology
program. The [clinical psychologist] benefit was created as a discrete
benefit for psychologists, and not nonphysician practitioners who may
receive some Clinical training as part of their doctoral degree programs.
We believe that Congress would have to create a separate benefit to
recognize practitioners whose degrees are in a field other than psychology.

63 Fed. Reg. at 20,116 (emphases added).

In the present matter, WPS requested that Petitioner provide the transcript of his doctoral
studies (CMS Ex. 5, at 1) and, as testified to by the hearing officer who rendered the
reconsidered determination, reviewed “Petitioner’s academic transcript from the
University of Arizona setting forth courses taken and the award of a doctorate of
education with a major in counseling and guidance... .” CMS Ex. 13, at 2. However,
despite reviewing Petitioner’s transcript, the hearing officer denied Petitioner’s
reconsideration because the transcript did not expressly use the word “psychology.”

CMS Exs. 12, at 1; 13, at 2. Although, as quoted above, the Secretary indicated that the
doctoral degree be from a program designated as a psychology program, the hearing
officer failed to make the required case-by-case analysis to determine if, as a factual
issue, Petitioner’s doctoral program would be designated as a counseling psychology
program today. The Secretary made it clear in the quote above that the foremost issue
was to ensure that nonphysician practitioners who may only receive some clinical
training as part of their doctoral programs would not be enrolled as clinical psychologists.
63 Fed. Reg. at 20,116. There is no reason to assume that the Secretary meant to exclude
doctoral degrees that, for historical reasons, originally did include the word “psychology”
in them but later were updated to include that term. Therefore, the hearing officer should
ave considered the substance of Petitioner’s transcript and the statement of Petitioner’s
faculty advisor during his doctoral education, Philip J. Lauver, Ph.D.

Dr. Lauver is an associate professor emeritus from the University of Arizona, former
Chair of the Department of Counseling and Guidance at the University of Arizona, and
an Arizona licensed psychologist. CMS Ex. 11, at 4. Dr. Lauver stated, “that the
component track which [Petitioner] completed was in clinically applied counseling
psychology” and that the program “offered coursework, experimental training and
supervised experience in the clinical application of counseling/psychotherapy.” CMS Ex.
11, at 4. He further stated that graduates of the program have become licensed
psychologists in various states. CMS Ex. 11, at 4. A review of Petitioner’s transcript
supports Dr. Lauver’s statements because few of the classes Petitioner completed are
purely educational in nature. CMS Ex. 6.

I consider Dr. Lauver’s statement to be extremely important evidence of the program
from which Petitioner graduated. As Chair of the program and faculty advisor to
Petitioner, Dr. Lauver is in the best position to describe the nature of the degree program
Petitioner graduated from and the coursework Petitioner completed. While CMS and I

may not fully understand the import of the courses listed on Petitioner’s transcript, Dr.
Lauver does and I give significant weight to his assessment that Petitioner’s degree was
in “clinically applied counseling psychology.” CMS did not dispute Dr. Lauver’s
statement.

Dr. Lauver’s assessment of Petitioner’s degree is supported by testimony of Petitioner’s
witnesses. P. Ex. 1. Drs. Norm Gysbers and Joe Johnson are professors at the University
of Missouri, College of Education, Department of Educational, School, and Counseling
Psychology. The witnesses testified that in the 1970s, counseling programs that trained
psychologists were often located in a university’s “College of Education.” P. Ex. 1, at 1.
“Persons who trained in the counseling psychology track decades ago were in programs
with titles different today.” P. Ex. 1, at 1. This is because “[c]ounseling psychology
programs were typically in departments such as Counseling and Guidance and
Counseling and Personnel Services which often housed a variety of tracks. Thus degrees
often reflected the department and not the track.” P. Ex. 1, at 1. The witnesses
concluded that in evaluating who has clinical psychological training, “simply looking at
the department that offered the degree is not sufficient. Most state licensing boards
evaluate applicants for licensing to make sure they have at least the minimal training to
provide clinical work.” P. Ex. 1.

I assign significant weight to Drs. Gysbers’ and Johnson’s uncontroverted testimony.
CMS did not object to it or attempt to discredit it. Both individuals are professors at a
university program that is similar to the one from which Petitioner graduated. The
testimony is also consistent with Dr. Lauver’s statement. Therefore, based on this
testimony, Dr. Lauver’s statement, Petitioner’s transcript, and the evidence of record as a
whole, I find that Petitioner graduated from what today would be called a counseling
psychology program. I also find that Petitioner’s course of study was clinically based.
An Ed.D. from a counseling psychology program with sufficient clinical training meets
the degree requirement in section 410.71(d)(1). See Revathi Bingi, Ed.D., DAB CR1573,
at 5, 6 (finding that petitioner “held an Ed.D., a doctoral degree in educational
psychology (counseling), which she received in 1994” and noting that “CMS accepts that
Petitioner met the first requirement [i.e., doctoral degree in psychology] during the
relevant period and held an acceptable doctoral degree in psychology.”)

As indicated above, CMS argues that Petitioner’s doctoral program at the University of
Arizona was not APA accredited and that CMS is entitled to rely on the oversight of the
APA to ensure that psychology doctoral programs are sufficient. CMS Br. at 5.
However, CMS’s position is directly contradicted by the Secretary in the final rule
promulgating section 410.71(d). In response to public comments, the Secretary decided
to remove the requirement in the proposed rule that the doctoral degree be from an
accredited program and stated:
We have thoroughly examined the academic accreditation or approval
requirements imposed by the various States for licensure or certification of
psychologists. The wide degree of variation in the specifics of State
requirements makes creation of a uniform Federal standard infeasible. We
have concluded that reliance on State licensure or certification requirements
provides adequate assurance that an individual’s doctoral degree was
obtained from a program that met appropriate academic standards.

63 Fed. Reg. at 20,117. The Secretary expressly decided not to rely on the APA or other
accrediting bodies to determine whether a psychology program met “appropriate
academic standards.”* Therefore, CMS’s argument concerning accreditation is irrelevant.

2. Petitioner is licensed to independently practice psychology in the State
of Missouri, based on his doctoral degree, and may furnish
diagnostic, assessment, preventative, and therapeutic services directly
to individuals.

Petitioner asserts that he is “a licensed psychologist and licensed health services provider
in Missouri” and that he has been licensed based on his Ed.D. since 1978. RFH at 1, 4.
CMS Ex. 11, at 1. Petitioner provided CMS with a certificate from the State of Missouri
indicating that his psychology license is valid through January 31, 2014. CMS Ex. 11, at
5. Petitioner’s address is in Missouri. CMS Exs. 3, at 1;11, at 5. CMS does not dispute
that Petitioner is a licensed psychologist in the State of Missouri. CMS Br. at 3.

Missouri law limits the “practice of psychology” to persons who are licensed by the state.
Mo. Rev. Stat. § 337.015(1). The “practice of psychology” means:

the observation, description, evaluation, interpretation, treatment, and
modification of human behavior by the application of psychological
principles, methods, and procedures, for the purpose of preventing, treating,
or eliminating symptomatic, maladaptive, or undesired behavior and of

* Petitioner is licensed as a psychologist by the State of Missouri. CMS Ex. 8, at 1. State
law requires that for any applicant seeking a psychology license based on a degree
granted prior to August 28, 1990, such an applicant must submit satisfactory evidence
that “the applicant . . . received a doctoral degree, based upon a program of studies
from a recognized educational institution the contents of which were primarily
psychological, as defined by rule, and who has had at least one year of satisfactory
supervised professional experience in the general field of psychology as defined by
tule. Mo. Rev. Stat. §337.21(1)(1), (2)(1). The Missouri State Committee of
Psychology must have determined that Petitioner’s doctoral program was “primarily
psychological.” Such a determination would be consistent with the testimony of
Petitioner’s witnesses and Dr. Lauver’s statement.
enhancing interpersonal relationships, work and life adjustment, personal
effectiveness, behavioral health, and mental health. The practice of
psychology includes, but is not limited to, psychometric or psychological
testing and the evaluation or assessment of personal characteristics, such as
intelligence, personality, abilities, interests, aptitudes, and
neuropsychological functioning; counseling, psychoanalysis,
psychotherapy, hypnosis, biofeedback, and behavior analysis and therapy;
diagnosis and treatment of mental and emotional disorder or disability in
both inpatient and outpatient settings, alcoholism and substance abuse,
disorders of habit or conduct, as well as the psychological aspects of
physical illness, accident, injury, or disability; psychoeducational
evaluation, therapy, remediation, and consultation; and teaching and
training of psychological competence. Psychological services may be
rendered to individuals, families, groups, and the public. . . . The
application of these principles and methods includes, but is not restricted
to: diagnosis, prevention, treatment, and amelioration of adjustment
problems and emotional and mental disturbances of individuals and groups;
hypnosis; counseling; educational and vocational counseling; personnel
selection and management; the evaluation and planning for effective work
and learning situations; advertising and market research; and the resolution
of interpersonal and social conflicts.

Mo. Rey. Stat. § 337.015(3)-(4).

Because “the specific scope of practice as provided in state law is controlling as to who is
qualified to be a clinical psychologist under section 410.71(d)(2),” the state law quoted
above provides ample support to find that Petitioner is licensed to independently practice
psychology and furnish diagnostic, assessment, preventative, and therapeutic services
directly to individuals. See Paul L. Daniels, Psy.D., DAB CR2640, at 6 (2012).
Therefore, I conclude that Petitioner meets the qualification requirements specified in

42 CFR. § 410.71(d)(2).

3. Petitioner satisfies the requirements in 42 C.F.R. § 410.71(d) to enroll
in the Medicare program as a clinical psychologist.

Based on the foregoing, I find that Petitioner’s Ed.D. degree and Missouri issued
psychologist license satisfy the qualification requirements in section 410.71(d) to enroll
in the Medicare program as a clinical psychologist.
III. Conclusion

CMS’s determination denying Petitioner’s revalidation of enrollment in the Medicare
program as a clinical psychologist is hereby reversed. CMS shall enroll Petitioner as a
clinical psychologist and assign an appropriate effective date.

/s/
Scott Anderson
Administrative Law Judge

